Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a request gateway configured to” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…calculating an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; and 
taking one or more actions to process the received request based on the calculated anomaly score.”
, in combination with the other claimed limitations.   

With respect to independent claim 11, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…calculating an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; and 
taking one or more actions to process the received request based on the calculated anomaly score.”
, in combination with the other claimed limitations.   

With respect to independent claim 20, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… a request gateway configured to: …
 calculate an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; 
and take one or more actions to process the received request based on the calculated anomaly score..”, in combination with the other claimed limitations.   

Dependent claims 2-10 and 12-19 are dependent to an already allowed claim and are therefore also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest references found at this time were the following:
20210209486 wherein inputting time series data is provided, the time series data is preprocessed to create preprocessed time series data set, the preprocessed time series dataset is split into a training data set and a test data set.   The training data set trains the machine learning models, while the test data set is applied to machine learning models to obtain an anomaly indicator.  An anomaly score is determined for the time series data based on the anomaly indicator.  20210209486 however is found to be of the same assignee and further lacks remove a set of previously identified outliers from the selected portion of the historical time-series data set; calculate an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; and take one or more actions to process the received request based on the calculated anomaly score.” as recited in claims 1, 11, and 20 above.
20200349169 provides for identification and remediation of anomalies including missing values and outliers.  20200349169 accesses dataset for remediation (receive a request).  Obtains attributes of the data set and runs a statistical check on the data set. 20200349169 then identifies anomalous data points in the data set, obtains expected values for the anomalous data points and generates the transformed dataset by replacing data points (remove) corresponding to the anomalies in the dataset with expected values and uploading the transformed dataset to the data lake, see fig. 4.  20200349169 does not disclose “…add the request to a historical time-series data set; …. calculate an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; and take one or more actions to process the received request based on the calculated anomaly score.”
20180081913 discloses receiving a property file that identifies one or more detrimental environment conditions (DEC) with respect to those abnormal transient states that a monitored system may fall into due to environmental and other external acts, 0033.  A dataset is received, and the property file is used to perform filtering of the data set, i.e. removing outliers.  The data that has been purged of the outlier data is then used as training data set is then utilized. 20180081913 lacks “…add the request to a historical time-series data set; …. calculate an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; and take one or more actions to process the received request based on the calculated anomaly score.”as recited in claims 1, 11, and 20 above.
20210081170 provides for normalizing data sets.  Where fig. 6 provides for time series data that removes anomalies and normalizes the remaining values.   The threshold 602 maybe established to remove outliers from the time series 608.  20210081170 lacks “…add the request to a historical time-series data set; …. calculate an anomaly score for the received request based on a statistical analysis of the received request and the selected portion of the historical time-series data set, wherein the anomaly score comprises a predicted number of operations executed to isolate the received request from the selected portion of the historical time-series data set; and take one or more actions to process the received request based on the calculated anomaly score.” as recited in claims 1, 11, and 20 above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/               Primary Examiner, Art Unit 2167